In an action, inter alia, to recover damages for false arrest, the defendants appeal from an order of the Supreme Court, Nassau County (Winick, J.), entered January 8, 2002, which denied their motion pursuant to CPLR 603 to sever the plaintiffs’ causes of action for trial.
Ordered that the order is affirmed, with costs.
The decision whether to grant a severance pursuant to CPLR 603 is a matter of judicial discretion which should not be disturbed on appeal absent a showing of prejudice to a substantial right of the party seeking severance (see Finning v Niagara Mohawk Power Corp., 281 AD2d 844; McIver v Canning, 204 AD2d 698; Guilford v Netter, 179 AD2d 801; see also Shanley v Callanan Indus., 54 NY2d 52, 57). The Supreme Court providently exercised its discretion in denying the defendants’ motion to sever the plaintiffs’ causes of action for trial. There are common factual and legal issues, and the defendants failed to establish that a single trial would result in it suffering prejudice to a substantial right. Santucci, J.P., O’Brien, Goldstein and Cozier, JJ., concur.